{¶ 9} I concur in judgment only because I see no reason to question whether a plaintiff may voluntarily dismiss, without court order, fewer than all claims asserted, a question the lead opinion raises. (Fn.3 ante) In providing that "a plaintiff, without order of court, may dismiss all claims," Civ.R.41(A)(1)(a) says nothing more to indicate such a dismissal as an "all or nothing" proposition.
 {¶ 10} Indeed, this interpretation would deprive a plaintiff of a long established right to dismiss without court order any part of his case. For example, such a requirement would make it impossible for a litigant to settle a claim and voluntarily dismiss that claim and then proceed with the rest of the case. I can see no reason to require a litigant to receive the court's blessing to eliminate less than all claims. Further, I see no reason to question what is well established.